 1   Robert F. Keehn, Esq. (115848)
     rkeehn@rfk-law.com
 2   Law Office of Robert F. Keehn
     1875 Century Park East, Suite 700
 3   Los Angeles, CA 90067
     (310) 551-6525 telephone
 4   (310) 284-2654 facsimile
 5   Attorney for Plaintiff
     Warren M. Basch
 6
     Jordan S. Altura, Esq.
 7   jaltura@grsm.com
     Rebecca A. Hull, Esq.
 8   rhull@grsm.com
     Gordon Rees Scully Mansukhani, LLP
 9   275 Battery Street, Suite 2000
     San Francisco, CA 94111
10   (415) 986-5900 telephone
     (415) 986-8054 facsimile
11
     Attorneys for Defendant Group Long Term
12   Disability Plan for Employees of Oracle America, Inc.
13

14
                              UNITED STATES DISTRICT COURT
15
                        NORTHERN DISTRICT OF CALIFORNIA
16
                                   OAKLAND DIVISION
17

18

19
     WARREN M. BASCH,           )                  Case No. 4:18-cv-03244-HSG
20                              )
              Plaintiff,        )
21                              )                  STIPULATED DISMISSAL AND
         vs.                    )                  ORDER THEREON
22                              )
     GROUP LONG TERM DISABILITY )
23
     PLAN FOR EMPLOYEES OF      )
                                )
24   ORACLE AMERICA, INC.,      )
                                )
25                              )
              Defendant.        )
26                              )
                                )
27                              )
                                )
28                              )


                                                  1   Stipulation,Order of Dismissal
 1          Plaintiff Warren M. Basch and Defendant Group Long Term Disability Plan for
 2
     Employees of Oracle America, Inc. (referred to collectively as the “parties”) have reached
 3
     resolution of this matter. The parties hereby agree to dismiss this action in its entirety, with
 4
     prejudice, pursuant to Fed.R.Civ.P 41(a), with all parties to bear their own fees and costs.
 5
     Dated: April 18, 2019                          Law Office of Robert F. Keehn
 6

 7
                                                    By:     /s/ Robert F. Keehn
 8
                                                            Robert F. Keehn
 9                                                          Attorney for Plaintiff
10
                                                            Warren M. Basch

11
     Dated: April 18, 2019                          GORDON REES SCULLY MANSUKHANI, LLP
12

13
                                                    By:     /s/ Rebecca A. Hull
14
                                                            Rebecca A. Hull
15                                                          Attorney for Defendant
                                                            Group Long Term Disability Plan for
16
                                                            Employees of Oracle America, Inc.
17

18                            ATTESTATION OF E-FILED SIGNATURE

19           I, Rebecca A. Hull, am the ECF user whose ID and password are being used to file this
20
     Stipulated Dismissal and [Proposed] Order. In compliance with Local Rule 5-1(i), I hereby attest
     that counsel for Plaintiff has concurred in this filing.
21

22
                                       ORDER ON STIPULATION
23

24          Upon the stipulation of the parties, the Court hereby dismisses this action with prejudice.
25          SO ORDERED.
26

27   Dated: April 19, 2019                          _____________________________________
                                                    HONORABLE HAYWOOD S. GILLIAM, JR.
28                                                  UNITED STATES DISTRICT JUDGE


                                                              2     Stipulation,Order of Dismissal
